Citation Nr: 0638638	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a dental disorder, for 
the purpose of obtaining VA outpatient dental treatment for 
tooth number 4.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
dental treatment purposes based on trauma to tooth number 4.  

In his January 2005 Form 9 (substantive appeal) the veteran 
made clear that he was seeking service connection for tooth 
number 4 for outpatient dental treatment and that he was not 
claiming trauma to tooth number 4.  

A March 2005 VA Form 10-7131 reflects that the Palo Alto VA 
Medical Center determined that the veteran could only be 
treated for tooth number 23.  The Board notes that a July 
2002 rating decision granted service connection for dental 
treatment purposes for tooth number 23 based on injury from 
service trauma.   

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in February 2006.  A transcript of 
that hearing is of record.  



FINDING OF FACT

The veteran, who was discharged from active duty in June 
1970, submitted his initial claim for service connection for 
a dental disorder in September 2000; does not have a service 
connected compensable disability of tooth number 4, does not 
have a disability of that tooth as the result of combat, did 
not sustain trauma to that tooth in service, was not a 
prisoner of war, is not in receipt of a total rating, and is 
not a vocational rehabilitation trainee.  



CONCLUSION OF LAW

There is no legal basis for service connection for tooth 
number 4 for the purposes of VA outpatient treatment.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

As a preliminary matter, the Board notes that the veteran has 
not been provided notice of the information and evidence 
required to establish service connection for a dental 
disorder not the result of in-service trauma, however, as 
will be discussed further below, this claim is being denied 
as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's Office 
of General Counsel held that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the Court has held that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  Mason v. Principi, 16 Vet. 
App. 129 (2002).  


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only and 
not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 
4.150, 17.161.  

Selected VA regulations governing dental claims were revised 
for purposes of clarification, effective June 8, 1999.  
Inasmuch as the veteran's claim was filed in September 2000, 
the version of the regulation in effect prior to June 8, 1999 
is not applicable.  

The types of dental disorders that may be compensable include 
irreplaceable missing teeth, and disease or damage to the 
jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

The veteran has explicitly stated that he is seeking service 
connection only for treatment purposes and believes that he 
is entitled to such treatment for on the basis that service 
dental records reflect tooth number 4 to be normal on initial 
dental evaluation in June 1967 and that a cavity of tooth 
number 4 was noted on examination in May 1968.  In an August 
2000 statement the veteran asserted that he had seen the 
dentist numerous times at Fort Eustis and Fort Sill and that 
each time at least two and sometimes three fillings were 
done.  

The veteran  asserts that he is entitled to service 
connection for treatment purposes for tooth number 4 
according to 38 C.F.R. § 3.381(d)(1), which provides that 
teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  However, as noted above, the veteran is 
seeking service connection for outpatient treatment.  The 
regulations provide classes of eligibility for VA outpatient 
dental treatment, defining the circumstances under which 
treatment may be authorized.  38 C.F.R. § 17.161.  The 
veteran has not met the requirements for eligibility for 
outpatient treatment as outlined in any one of these classes.   

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712(a)(1)(A); 
38 C.F.R. § 17.161(a).  In this case the evidence does not 
show that the veteran has an adjudicated service-connected 
compensable dental condition in regard to tooth number 4.  
Rather, in a February 2001 letter the veteran's dentist 
indicated that tooth number 4 was fracturing and in need of a 
crown, due to large amalgams placed in his teeth prior to 
1980.  Fracturing is not a compensable dental disorder.  In 
addition, in a March 2001 statement the veteran specifically 
stated that he was not seeking compensation, but to have 
tooth number 4 repaired.  Therefore, entitlement to Class I 
dental treatment cannot be granted.  

Class II eligibility is available for veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if the veteran was 
discharged under conditions other than dishonorable, from a 
period of active military service of not less than 180 days, 
application for such treatment was made within one year after 
such discharge or release, and a VA dental examination was 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  38 U.S.C.A. 
§ 1712(a)(1)(B); 38 C.F.R. § 17.161(b)(2)(i).  

The veteran was discharged under honorable conditions and 
clearly meets the 180 days of service requirement.  However, 
he did not file a claim for dental treatment until September 
2000.  The veteran testified in February 2006 that he did not 
make a claim for dental treatment when he first got out of 
service, but that his first dental claim had been made within 
the last 5 years.  

While the claims file does not indicate that the veteran was 
notified that application for treatment needed to be 
submitted within one year of discharge from service, such 
notification is not required for service personnel who are 
discharged prior to 1982.  See Woodson v. Brown, 8 Vet. App. 
352 (1995).  Therefore, as the veteran did not file a timely 
claim, Class II dental treatment cannot be granted.  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VAOPGCPREC 5-97, 62 Fed. Reg. 
15.566 (1997); 38 C.F.R. § 3.306(b)(1).  

In this case, the veteran does not claim that he sustained 
"trauma" to tooth number 4 during service, nor does the 
record contain any evidence of such trauma.  Rather, in his 
January 2005 Form 9 he specifically stated that he had never 
claimed trauma to tooth number 4.  The veteran's 
representative reiterated at the February 2006 Travel Board 
hearing that the veteran was not claiming service connection 
for tooth number 4 due to trauma.  Thus, he does not meet 
Class II(a) eligibility requirements.  

Class II(b) or (c) eligibility extends to veterans having a 
service-connected noncompensable dental condition who were 
detained or interned as prisoners of war.  38 C.F.R. 
§ 17.161(d), (e).  In this case, the veteran's Form DD 214 
does not reflect that he was a prisoner of war, nor does he 
assert the same.  Thus, he does not meet the criteria for 
Class II(b) or (c) treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g),(h),(i).  
None of these categories are applicable to the veteran in 
this case.  

As the veteran's claimed dental disorder of tooth number 4 
may only be service connected for the purpose of obtaining VA 
outpatient dental treatment, and his claim was not received 
in a timely manner, there is no legal avenue upon which 
service connection may be established.  As such, he has not 
submitted a claim upon which relief may be granted, and the 
claim has no legal merit.  As the disposition of this claim 
is based on the law and not the facts of the case, the claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Entitlement to service connection for a dental disorder, for 
the purpose of obtaining VA outpatient dental treatment for 
tooth number 4, is denied.    




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


